Citation Nr: 0304821	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic entitlement to nonservice-connected pension benefits.  

(The issues of entitlement to service connection for heart 
disease and entitlement to service connection for an acquired 
psychiatric disorder, including paranoid schizophrenia, will 
be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant served on active duty from August 31, 1970 to 
October 28, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 determinations of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the veteran did 
not have the qualifying active service to be eligible for 
nonservice-connected disability pension and denied service 
connection for heart disease and paranoid schizophrenia.  

The claims were remanded in May 2001, for further 
development.  

The issues of entitlement to service connection for heart 
disease and an acquired psychiatric disorder, including 
paranoid schizophrenia will be the subject of another Board 
decision.  


FINDINGS OF FACT

1.  The appellant had active military service for a total of 
58 days during the Vietnam Era, from August 31, 1970 to 
October 28, 1970.

2.  The appellant did not serve on active duty for 90 days or 
more during a period of war.

3.  The appellant was not discharged or released from service 
for a service-connected disability.

4.  The appellant did not serve on active duty for a period 
of 90 consecutive days or more which began or ended during a 
period of war.

5.  The appellant did not serve on active duty during more 
than one period of war for an aggregate of 90 days or more.


CONCLUSION OF LAW

The criteria for establishing eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
1501, 1502, 1521, 5103A, 7104 (West 1991 & Supp. 2002); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.2, 3.3, 
3.6 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Basic entitlement to nonservice-connected pension

The appellant maintains that he meets the basic eligibility 
requirements for a nonservice-connected (NSC) pension.  He 
contends that he has heart disease, paranoid schizophrenia, a 
back, and ankle disability.  He also claims he has heart 
disease and paranoid schizophrenia which he said occurred 
while in basic training during a period of war (Vietnam Era) 
for which he should be service connected.

The law authorizes payment of pension to an appellant who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service:  (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. §§ 1501, 1502, 1521 
(West 1991); Veterans Education and Benefits Expansion Act of 
2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001); 38 
C.F.R. § 3.3 (2002).  The revisions to the nonservice-
connected pension statutory provisions set forth in the VEBEA 
were retroactive to September 17, 2001, they did change the 
eligibility requirements pertaining to the claimant in this 
case.  However, applying the most recent requirements to the 
appellant's claim did not prejudice him, were more favorable 
to his claim, and still did not result in his favor.  

The Vietnam Era for veterans who did not serve in the 
Republic of Vietnam began on August 5, 1964 and ended on May 
7, 1975. 38 C.F.R. § 3.2(f) (2002).

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life. 38 C.F.R. §§ 3.340(b), 4.15 (2002).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2002).

As noted above, the appellant served from August 31 to 
October 28, 1970, for a total of 58 days.  While the 
appellant served during the Vietnam Era, a period of war, his 
period of service does not meet any of the four criteria for 
basic eligibility for nonservice-connected pension benefits 
under 38 U.S.C.A. § 1521(j) (West 1991).  The appellant did 
not serve on active duty for 90 days or more during a period 
of war.  He was not discharged or released from service for a 
service-connected disability, nor does the record indicate 
that he should have received such a discharge, contrary to 
the appellant's contentions that he has heart disease and 
paranoid schizophrenia that should be service connected.  The 
appellant is not shown to have served on active duty for a 
period of 90 consecutive days or more which began or ended 
during a period of war.  Finally, he did not serve on active 
duty during more than one period of war for an aggregate of 
90 days or more.

The appellant's DD Form 214 indicates that he was discharged 
from active service because of physical disability.  His 
service medical records reflect that he was recommended for 
discharge in September 1970, as a result of chromosome 
abnormality, which was determined to have existed prior to 
service and to have not been aggravated by service.  As noted 
above, the appellant does not meet basic eligibility 
requirements for nonservice-connected pension benefits on the 
basis of discharge from service as a result of a service-
connected disability. Therefore, the appellant does not meet 
the basic eligibility requirements for a permanent and total 
disability rating for pension purposes under VA's laws and 
regulations.

Accordingly, the Board concludes that, because the 
appellant's service does not meet any of the criteria 
described, he does not meet the basic eligibility 
requirements for nonservice-connected pension. 38 U.S.C.A. § 
1521(j).  As the disposition of this pension claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As a 
consequence, basic eligibility for nonservice-connected 
pension benefits is precluded by law.  
38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  

In this case, the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Therefore, a 
discussion of the VCAA is not needed.  In any event, it 
appears that compliance with the VCAA has been achieved, as 
the appellant has been adequately notified of the criteria 
for entitlement to the benefit sought in the August 2002, 
supplemental statement of the case, he has declined a 
hearing, and because there is no additional evidence to be 
considered by the Board in adjudication of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Basic entitlement to nonservice-connected pension benefits is 
denied.  




		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

